DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 21, 25-27, 29-32, 34-37,39 and 41-42 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.

Response to Arguments
1.	Applicant’s response arguments, with regards to claims 21, 25-27, 29-32, 34-37,39 and 41-42 filed on 02/24/2022 are moot in view of the new grounds of rejection under the combination of Benedek, Eiji and Taipalus which is necessitated by Applicant’s amendments.
Claim Objections
2.	Claim 25 is objected to because of the following informalities:  claim 25 recites “by a second” should be replaced with –by a second sensor--  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 21, 29-30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek et al. “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” in view of Eiji JP2004170166 further in view of Taipalus et al. “Human Detection and Tracking With Knee-High Mobile 2D LIDAR”.
6.	Regarding claims 21, 29 and 30, Benedek discloses a method, a non-transitory computer readable medium having computer readable instructions stored thereon and  system for detecting motion of a moving body (see at least Fig. 1), comprising:
at least one processor coupled to a memory and at least one sensor the memory having computer readable instructions stored thereon the at least one processor configured to execute the computer readable instructions to (integrated 4D (i4D) vision and visualization system that is coupled to LIDAR sensor and system which is running programs/algorithms to track human gait see at least abstract and introduction Fig. 1),
determine the moving body corresponds to a gait pattern of a human based on detection (determine the moving body corresponds to a gait pattern person see at least right col. pg 1139 and section 2 in pg 1139-1140 Figs. 4-5 &7)
wherein, the first sensor includes a light detection and ranging sensor (“LiDAR”) configured to measure distances along a substantially horizontal plane (as shown in Fig. 4(a) the LiDAR measure distance data along horizontal plane, where the these data to determine gait pattern of human see at least abstract, introduction and section 2 and Figs. 1-7, it is well known in the art that LiDAR sensors are based on the use of one or multiple laser beams to perform distance measurements. They are active sensors, emitting radiation at a set wavelength and receiving the return signal. Furthermore, Benedek discloses the system uses 2D silhouette based approach to determine the gait pattern (see at least second para. right col. pg. 1139). And the LIDAR detect measurement data (X, Y, Z) where only 2D data (X, Y) can be used from (X, Y, Z) data to determine the distance in horizontal plane, that means the system measures the distance along horizontal plane. Furthermore, secondary reference of Wang discloses LIDAR sensor that scan the area in two-dimensional plane (X, Y) (see at least [¶ 186]), also Wang discloses the robotic device detect the horizontal distance to person using LIDAR sensor (see at least [¶ 307]).
Benedek does not explicitly disclose a first sensor, of a first object and a second object separated by less than a threshold distance, the first object being stationary with respect to the second object at a first instance in time and at a different second instance in time the second object is in motion with respect to the first object.
Benedek, furthermore, discloses the system detect the person is walking, that means the system detecting the left leg is in motion and right leg is stationary in instant time while the person is walking and then the right leg is in motion while the left is stationary, where the system is capable of determine the distance between the right and left leg using the detected data see at least right col. pg 1139 and section 2 in pg 1139-1140 Figs. 1-7) For more clarification the Examiner is using a secondary reference of “Eiji”.
However, Eiji is directed to system for measuring the travelling distance of person. Eiji discloses the system includes various sensors are attached to person legs/feet and a calculating unit that calculate the step length/distance between the left and right legs while the person is walking. Eiji furthermore, discloses as shown in Fig. 3 the legs/feet start a same location/position 1, where the right leg is stationary with respect to left, and the left leg moves/motion to position 2 while the right leg is stationary second instant in time and so on, that means the step length/distance is less than any large step/threshold distance (see at least first para. in page 3 and para. 132 in page 4, para 166 on page 5 and Figs. 3-6). Therefore, from the teaching of Eiji, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of determining distance between the right and left leg, and the right leg being stationary with respect to the left leg at a first instance in time and at a different second instance in time the left leg is in motion with respect to the right leg similar to that of the teaching of Eiji in order to more accurately determine the body motion of individual. 

Benedek does not explicitly disclose the first and second objects corresponding to substantially tubular portions during the first object being stationary and the second object being in motion, the first and second objects being represented by a plurality of points on a horizontal plane; and transmit a signal to at least one actuator on a robotic device upon determining the moving body corresponds to the human, the signal corresponding to the robotic device performing an action.
However, Taipalus is directed to human detection and tracking with mobile robot equipped with 2D Lidar sensor. Taipalus discloses the mobile robot includes a 2D lidar sensor, where “The horizontal LIDAR receives reflections of human legs taken from approximately the knee level. A list of predefined features are used for classifying the reflections as clusters, which are then tracked separately. If two clusters fulfill predefined conditions to be classified as legs”, the Lidar is scanning horizontally and generates plurality of points on the horizontal plane which correspond to the first clusters and second clusters, where the two clusters data points corresponds to human legs, and the clusters data points is based on distance d+1 between neighboring data points and each cluster is tracked and parameters are size S of the cluster bounding box, the circumference r of the bounding box and straightness St of the cluster, where Straightness is measured by drawing a line between the first and the last data point in the cluster and evaluating how far from the line the rest of points are in average as shown in Fig. 3. the examiner interpreter these clusters/legs as tubular portions (see at least abstract, page 1673-1674 & 1676 and Fig. 3). Furthermore, Taipalus discloses the system determines the distance between clusters/legs “distance between the legs dleg is small enough dlegth,” and the system also track the clusters/legs motion based on their previous location which is tracking motion of the first leg and tracking stationary the second leg (see at least right col. pg. 1674 and 1676). And the once the robot detect walking human based on the detected Lidar data, the robot adjust its path to avoid the human, that means system transmit a signal to robot navigation system to adjust the path to avoid the walking human (see at least right col. last para. pg 1672 and right col. last para. pg 1673).
Therefore, from the teaching of Taipalus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to provide 2-D Lidar to generates the first and second objects being represented by a plurality of points on a horizontal plane where the first and second objects corresponding to substantially tubular portions during the first object being stationary and the second object being in motion, and once the robot detects a walking human then the system transmit a signal to robot navigation system to adjust the path to avoid the walking human 
similar to that of the teaching of Taipalus in order to more accurately determine the walking human and enhance the safety. 
7.	Regarding claim 31, Benedek, Eiji and Taipalus in combination disclose all the limitation of claim 1 as discussed above, Benedek does not explicitly disclose the action comprises at least one of the robotic device stopping, slowing down, or adjusting its trajectory, however, Taipalus discloses mobile robot adjust its trajectory to avoid walking human (see at least right col. last para. pg 1672 and right col. last para. pg 1673). Therefore, from the teaching of Taipalus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of robot adjusting to its path to avoid the person similar to that of the teaching of Taipalus in order to enhance the safety.

8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Benedek, Eiji and Taipalus further in view of Schamp US2013/0251194.
Regarding claim 32, Benedek, Eiji and Taipalus in combination disclose all the limitations of claim 21 as discussed above Benedek does not explicitly disclose of the second sensor is separated apart from the first sensor, the second sensor comprises a planar LIDAR positioned at an angle with respect to the horizontal plane of the first sensor. However, Benedek and Taipalus discloses LiDAR sensors (see at least [¶ 174 & 186]).
However, Schamp is directed to range segmentation system. Schamp discloses vehicle includes a planar Lidar to detect object and pedestrian (see at least [¶ 170] and Figs. 1& 8). Therefore, from the teaching of Scamp, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to provide a planar Lidar as second sensor and it is matter of design choice to be positioned at angle with respect to the horizontal plane of the first sensor similar to that of the teaching of Schamp in order to more accurately determine the body motion of individual.

9.	Claims 25, 27, 34, 36, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek, Eiji and Taipalus further in view of Kearns et al.US2016/0188977.
Regarding claims 25, 34 and 39, Benedek, Eiji and Taipalus in combination disclose all the limitations of claim 21 as discussed above, furthermore, Taipalus discloses determine a first intersection point on the moving body by the first sensor and a second intersection point on the moving body, and determine the first intersection point and second intersection point both correspond to a continuous body based on horizontal distance from the robotic device to the first intersection point and horizontal distance from the robotic device to the second intersection point are similar (system determine the distance between clusters/legs based the intersection points that correspond to walking human “distance between the legs dleg is small enough dlegth…,” see at least pg. 1674 ).
Benedek does not explicitly disclose a second sensor
However, Kearns is directed to mobile security robot includes plurality of sensors (image sensor and LIADR). Kearns discloses the system use the image sensor/camera and the Lidar to determine the horizontal distance to person based on the point of intersections, that means the distance to intersections point are the same and the intersection of both points correspond to continuous body (see at least [¶ 89, 92-93, 96 & 112] and Figs. 7A-B). Therefore, from the teaching of Kearns, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to provide second sensor and use the technique of using two sensors to determine the distance based on the points of intersection and intersection of both points correspond to continuous body similar to that of the teaching of Kearns in order to enhance accuracy.

10.	Regarding claims 27, 36 and 41, Benedek, Eiji and Taipalus in combination disclose all the limitations of claim 21 as discussed above, furthermore, Taipalus discloses system “Typical indoor environment has plenty of clutter, such as chair and table legs, which has to be distinguished from humans” (see at least pg 1672)
Benedek does not explicitly disclose distinguish the moving body from stationary objects at least in part on a map of the environment, the stationary objects corresponds to walls, floors and other stationary objects in a field of view of the robotic device. 
However, Kearns is directed to mobile security robot includes plurality of sensors. Kearns discloses the mobile robot distinguish the moving object or person using layout map and the wall as shown in Figs. 7A-B (see at least [¶ 65-67, 110-111, 136, 148] and Figs. 1B, 7A-B). Therefore, from the teaching of Kearns, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of distinguishing the moving object or person using layout map and the wall similar to that of the teaching of Kearns in order to enhance the safety.


11.	Claims 26, 35, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek, Eiji and Taipalus further in view of Vogel et al. US2018/0246518.
12.	Regarding claims 26 and 35, Benedek, Eiji and Taipalus in combination disclose all the limitations of claim 21 as discussed above, Benedek does not explicitly disclose determine the first and second objects corresponds to the human based on the first and second objects comprising a column shape body.
However, Vogel is directed to autonomous mobile robot. Vogel discloses the autonomous mobile robot includes multiple sensors (110 & camera 112) located a different position, where the robot detect column based on the sensors data as shown in Fig. 2. Hence this technique can be used to determine column shape body based on the detection the of legs of walking person see at least [¶ 29, 31, 55 & 57]. Therefore, from the teaching of Vogel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of using the two sensors to detect a body column shape similar to that of the teaching of Vogel in order to enhance the safety. 

13.	Regarding claims 37 and 42, Benedek, Eiji and Taipalus in combination disclose all the limitations of claim 21 as discussed above, Benedek does not explicitly disclose of determine the moving body corresponds to a column shape body based on receiving data simultaneously from both the first sensor and a second sensor.
However, Vogel is directed to autonomous mobile robot. Vogel discloses the autonomous mobile robot includes multiple sensors (110 & camera 112) located a different position, where the robot detect column based on the sensors data as shown in fig. 2. See at least [¶ 29, 31, 55& 57]. Therefore, from the teaching of Vogel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of using the two sensors to detect a body column shape similar to that of the teaching of Vogel in order to enhance the safety. 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667